UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: June 30, 2013 COMMISSION FILE NUMBER 001-35850 MICRONET ENERTEC TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 27-0016420 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 70 Kinderkamack Road, Emerson, New Jersey (Address of principal executive offices) (Zip Code) (201) 225-0190 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of August 12, 2013, there were 5,831,246 issued and outstanding shares of the Registrant’s Common Stock, $0.001 par value. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 22 Item 4. Controls and Procedures. 23 PART II - OTHER INFORMATION Item 1A. Risk Factors. 24 Item 6. Exhibits. 24 SIGNATURES 25 EXHIBIT INDEX 26 i PART I - FINANCIAL INFORMATION Item 1. Financial Statements. MICRONET ENERTEC TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share and Par Value Data) June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Trade account receivables, net Inventories Derivative asset - call options Other account receivable Total current assets Property, and equipment, net Intangible assets and others, net Long term deposit 44 43 Total long term assets Total assets $ $ June 30, December 31, (Unaudited) LIABILITIES AND EQUITY Short term bank credit and current portion of long term bank loans $ $ Current portion of long term notes and convertible debenture, net of discount Trade account payables Other account payables Derivative liabilities - put option 22 73 Total current liabilities Long term loans from banks Long term notes, net of discount Accrued severance pay, net Deferred tax liabilities, net 60 Total long term liabilities Stockholders’ Equity: Preferred stock; $.001 par value, 5,000,000 shares authorized, none issued and outstanding Common stock; $.001 par value, 100,000,000 shares authorized, 5,831,246 shares issued and outstanding as of June 30, 2013, 3,241,500 shares issued and outstanding as of December 31, 2012 6 3 Additional paid in capital Accumulated other comprehensive income Retained earnings Micronet Enertec stockholders equity Non-controlling interests Total equity Total liabilities and equity $ $ - 2 - MICRONET ENERTEC TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Share and Earnings Per Share Data) (Unaudited) Six months ended June 30, Three months ended June 30, Revenues $ Cost of revenues Gross profit Operating expenses: Research and development 53 Selling and marketing 82 General and administrative Amortization of intangible assets - 93 - Total operating expenses Income from operations Financialexpenses, net ) Other income - 21 - 9 Income before provision for income taxes 56 Taxes on income 12 11 11 Share in profit of affiliated company - ) - 11 Net income 27 Net income attributable to non-controlling interests - - Net Income (loss) attributable to Micronet Enertec ) 27 ) Loss per share attributable to Micronet Enertec Basic and diluted $ ) $ $ ) $ Weighted average common shares outstanding: Basic and diluted - 3 - MICRONET ENERTEC TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In Thousands) (Unaudited) Six months ended June 30, Three months ended June 30, Net income (loss) $ $
